RUSSELL, J.,
specially concurring:
¶ 27. The majority opinion clearly finds that no doctor-patient relationship existed between Winfield and Dr. Smith, and no duty of care was owed by Dr. Smith to Winfield. However, the opinion is unclear as to the relationship status between the remaining defendants and Winfield, and the opinion is also unclear as to whether a duty of care was owed by these remaining *982defendants to Winfield. Therefore, I write separately to note that the remaining defendants did have a doctor-patient relationship with Winfield and a duty of care was owed to Winfield.
IRVING, P.J., JOINS THIS OPINION.